Case 1:20-cv-01526-LPS Document1 Filed 11/13/20 Page 1 of 4 PagelD #: 1

(Del. Rev. 5/2014) Pro Se Employment Discrimination Complaint

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

RUTH MOSSINGER

 

 

 

aK 2 Wd 1 AON 0000

(Name of Plaintiff or Plaintiffs)

 

 

v. Civ. Action No._ 2 0- 1 0 2 6
(To be assigned by Clerk’s Office)
State of Delaware COMPLAINT FOR
Division of Child Support Services EMP aan NAN
ro se
(Name of Defendant or Defendants)
Jury Demand?

giYes
CINo

1, This action is brought pursuant to (check all spaces that apply):

o Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C, §§ 2000e, e¢ seg., for
employment discrimination on the basis of race, color, religion, sex, or national origin.

o Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, ef seq.,
for employment discrimination on the basis of age. My year of birth is:

a Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, ef seg., for employment
discrimination on the basis ofa disability by an employer which constitutes a program
or activity receiving federal financial assistance.

gj Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq., for
employment discrimination on the basis of disability.

25834 Tyndall Road

 

 

2. Plaintiff resides at
dd
Georgetown Sussex (est Address) 4.9947
(City) (County) (State) (Zip Code)

. Attach additional sheets if more than one Plaintiff.

 

(Area Code) (Phone Number)
84A Christiana Road

 

 

3, Defendant resides at, or its business is located at
Street Add
New Castle New Castle peste 700 (
City) (County) (State) (Zip Code)

Attach additional sheets if more than one Defendant.

 
Case 1:20-cv-01526-LPS Document1 Filed 11/13/20 Page 2 of 4 PagelD #: 2

4, The discriminatory conduct occurred in connection with plaintiff's employment at, or application

to be employed at, defendant’s Division of Child Support Services place of business
(Defendant’s Name)
located at_ 905 S. Governor's Ave
(Street Address)

 

 

 

 

 

 

Dover Kent DE 19904 {
City) (County) (State) (Zip Code)
5. The alleged discriminatory acts occurred on _19 , August ___2019 \
(Day) (Month) , (Year)
6. The alleged discriminatory practice & is GMisnot continuing.
7. On ; : , Plaintiff filed charges
(Day) ( Month) (Year) :
with the Department of Labor of the State of Delaware: Charges not filed with Dept. of Labor
(Agency)
(Street Address) 7 (City) (County)
, fegarding defendant's alleged discriminatory conduct,
(State) (Zip Code)
8 On 23, October 2019 Plaintiff filed charges
(Day) ( Month) (Year)

with the Equal Employment Opportunity Commission of the United States regarding defendant’s alleged

discriminatory conduct.

 

9. The Equal Employment Opportunity Commission issued the attached Notice-of-Right-to-Sue
letter which was received by plaintiff on: ¢ , September 2020
(Day) (Month) (Year)

(NOTE: ATTACH NOTICE-OF-RIGHT-TO-SUE LETTER TO THIS COMPLAINT.)
10. The alleged discriminatory acts, in this suit, concern:

A. (© Failure to employ plaintiff.

B. © Termination of plaintiff's employment. Plaintiff was terminated from employment on
the following date: _ ,

C. © Failure to promote plaintiff. Plaintiff was refused a promotion on the following date:

 

 

 

D. ®& Other acts (please specify):
Violation of Fitness for Duty Recommendation that | not drive more
than 25 miles (one way) due to deteriorated condition of my back.
| have MRI's showing herniated disc in neck and 2 bulging disc

in lower back - which causes temp. paralysis when driving.
11. The conduct of Defendant(s) was discriminatory because it was based on (check all that apply):

 

2
Case 1:20-cv-01526-LPS Document1 Filed 11/13/20 Page 3 of 4 PagelD #: 3

Plaintiffs race
Plaintiff's color
Plaintiffs sex

Plaintiff's religion
Plaintiff's national origin
Plaintiff's age

Plaintiff's disability

QmmMOOQW YS
mooogouoon

12. A copy of the charges filed with the Department of Labor of the State of Delaware and/or the
Equal Employment Opportunity Commission is attached to this complaint and is submitted as a
brief statement of the facts of plaintiff's claim,

LA COPY OF THE CHARGES FILED WITH THE DEPARTMENT OF LABOR OF
THE STATE OF DELAWARE AND/OR THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
OF THE UNITED STATES TO THIS.COMPLAINT.)

 

THEREFORE, Plaintiff asks the Court to grant such relief as may be appropriate, including but not
limited to (check all that apply):

A. (7 Injunctive relief (specify what you want the Court to order): . ee
Back pay.

Reinstatement to former position.
Monetary damages in the amount of
That the Court appoint legal counsel.

Such relief as may be appropriate, including costs and attorney’s fees,
Other (specify): ‘

 

QmmoOOw
ogRaaa

I/We declare under penalty of perjury that the foregoing is true and correct.

Dated? [fF ~/0) ~ ©

 

 

 

4 Y C4
Hi Lp 7) :
| (Sigeature of -Piaintiy
i
ue (Signature of additional Plaintiff)

 

NOTICE
Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to electronic court
files. Under this rule, papers filed with the court should “of contain: an individual's full social security number or full birth date;
the full name of a person known (o be a minor; or a complete financial account number. A filing may include only: the last four
digits of a social security number; the year of an individual's birth; a minor’s initials; and the last four digits of a financial
account number,

 

 

 

 
 

 

Case 1:20-cv-01526-LPS Document1 Filed 11/13/20 Page 4 of 4 PagelD #: 4

     
   

 

Ruth Mossinger
25834 Tyndait Rd.
Georgetown, DE 19947

 
